DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to applicant’s amended filing of 03/21/2022.
Claims 1-20 are currently pending and have been examined. Applicant amended claims 1-2 and 13-14. 
Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record under 35 USC § 103(a) is Rudow et al. (US 20160035096 A1) in view of Mathew et al. (US 20160033649 A1).
The following is the Examiner’s statement of reasons for allowance:
The closest prior art of record, Rudow, discloses a plurality of images are captured by an image capturing device that is an integral part of the mobile data collection platform from at least two different perspectives that depict a point of interest in a scene. Coincident with capture of each of the plurality of images, orientation information is obtained via orientation sensors of the mobile data collection platform, a position fix of an antenna associated with the mobile data collection platform is determined, and a position of an entrance pupil of the image capturing device is calculated. Scale information associated with at least one of the images is captured. Scene data comprises the images, the orientation information and the entrance pupil positions. A three dimensional position of the point of interest at the scene is determined based on photogrammetric image processing of the scene data.
Mathew discloses a system for providing physical state estimation that can include an emitter configured to emit a structured energy emission within a transmission medium. The system can also include a transponder configured to receive the structured energy emission propagated through a transmission medium from the emitter emit the structured energy emission without significant modification of the internal structure of the energy emission. The system can further include an interceptor configured to receive the transponded structured energy emission propagated through a transmission medium from the emitter. The interceptor can also be configured to process the received emissions using spectral compression utilizing a non-linear operation to produce a set of observables suitable for physical state estimation and communicate the set of observables to a physical state estimator. The yet further include a physical state estimator configured to determine member of the relative physical state.
With respect to claim 1, Rudow taken either individually or in combination with Mathew fails to teach or suggest, in combination with the remaining limitations in the claim: a processing unit adapted to trigger computation of the geospatial position of said point of interest ... for a position of the positioning device in which said antenna is horizontally levelled and said point of interest is at an intersection of said antenna axis and said sighting axis.
Claim 13 Rudow taken either individually or in combination with Mathew fails to teach or suggest, in combination with the remaining limitations in the claim: the imaging device is inclined with respect to the antenna such that the optical axis intersects the antenna axis and wherein a projection center of the imaging device, through which the optical axis passes, is located on the antenna axis. 
Claims 2-12 and 14-20 are allowed because they depend from an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666